                               UNITED STATES DISTRICT COURT
                               MIDDLE, DISTRICT OF TENNESSEE
                                     W ESTERN DIVISION


 TTAC Publishing. EEC.

                                                           Civil Action File No. 3:20-cv-00696


 v.                                                        JUDGE RICHARDSON
                                                           M AGISTRATE JUDGE FRENSLEY
TAI C Publishing, LLC; Jonathan I lunsaker;
 Jell I lays; Manny Goldman; and Patrick                   J URY DEMAND
(icntempo.

       Defendants.


                                AFFIDAVIT OF TY BOLLINGER


I, l'y Bollinger, declare as follows:

      I.   I submit this Affidavit in Support of Plaintiff's Motion for Temporary Restraining Order

           and Preliminary Injunction and Memorandum in Support thereof

      2.   I am a co-founder and current owner of TTAC Publishing, I,I,C ("ITAC"). I have

           personal knowledge of, among other things, the brand history, marking, sales, and

           features of TTAC's products, including TI IF: TRUTH ABOUT CANCER® trademarks.

      3.   I am over the age of 21 and am fully competent to testify regarding the facts set forth in

           this Affidavit. I am familiar with the facts and circumstances of the above-captioned

           proceeding, and I make these statements based upon personal knowledge and my review

           of TTAC's business records.




  Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 1 of 66 PageID #: 114
4.    Following the loss of both parents and five additional family members to cancer, I was

      inspired to learn about cancer prevention and the efficacy of traditional and alternative

      cancer treatments.

 5.   Along with my wife, Charlene, and former business partner Jonathan Hunsaker,I created

      TTAC Publishing, LLC—known publicly as "The Truth About Cancer."

 6.   Through years of hard work and focused research, TTAC is now an industry leader

      specializing in the creation and dissemination ofhealthcare information related to cancer

      and its prevention and treatment.

 7.   As early as 2014, TTAC began marking its products and services under the trademark

      THE TRUTH ABOUT CANCER,which the United States Patent and Trademark Office

      registered to TTAC on November 14, 2017. (See Exhibit Al TTAC Trademark

      Registration No. 5,332,359).

 8.   In addition to the registered trademark, TTAC has continuously and exclusively used the

      THE TRUTH ABOUT CANCER logo mark in connection with marketing its products

      since 2014. The following is a true and correct representation of TFAC's logo mark,

      which incorporates its registered trademark:


                                                    A4
                                                   About
                                          The TRUTHT

                               CANL,LK.
 9.   In developing and implementing THE TRUTH ABOUT CANCER and logo, TTAC has

      expended considerable time and resources to develop the goodwill and positive

      reputation the public has come to associate with TTAC and its products and services.




                                             2
Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 2 of 66 PageID #: 115
 10.    TTAC and its owners have authored books, created and released multiple docuseries, and

        published valuable information about cancer treatment and prevention through a variety

        of social media outlets.

 1 1.   In 2006, 1 authored "Cancer -Step Outside the Box," a book that sold more than 250,000

        copies and is currently in its sixth edition.

 1 2.   In 2016, TTAC released a second book entitled "The Truth About Cancer," which

        ultimately ranked 22 on the New York Times Bestseller list in November of 2016. (S'ee

        Exhibit    B, Printout      of   New      York   Times   Bestseller   List.   available   at

        h ttps://www.nytimes.com/books/best-sellers/2016/1 1/13/health/       (last   visited     on

        September 10, 2020)).

 1 3.   From 2014 to 2016, TTAC created, marketed, and released a multi-part docuseries that

        discussed the truth about cancer prevention and treatment options-- both traditional and

        alternative. The docuseries follows me as I travel the country and interview doctors,

        researchers, experts, and cancer survivors about various methods for preventing and

        treating cancer.

 1 4.   The Truth About Cancer docuseries was extremely successful, and TTAC's docuseries

        have been viewed by more than 20,000,000 viewers.

 1 5.   Following the success of that docuseries, TTAC continued to educate consumers through

        its healthcare literature and products.

 1 6.   TIAC routinely provides the public with educational information on various social

        media websites, and TTAC's products, services, promotional materials, Facebook page,

        Instagram account, and company website prominently display TM, TRUTH ABOUT

        CANCER mark and logo. (See, e.g , Exhibit C, Printout of The Truth About Cancer




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 3 of 66 PageID #: 116
        Instagrant available at https://www.instagrarn.com/thetruthaboutcancerttaci?hl en (last

        visited September 10, 2020)).

 1 7.   TTAC has a large social media presence where it interacts with more than a million

        current and potential customers. Currently. TTAC's Instagram page has approximately

        ninety-two thousand (92,000) followers. (See Kx. C).

 1 8.   The Truth About Cancer Facebook page has 1,141,051 people who "like" the page and

        1,154,185 people.   who   "follow" the page. (See Exhibit 1), The Truth About Cancer

        Facebook,                                   available                                at

        h ttps://www.facebook.comithetruthaboutcancer/?ref—page internal      (last     visited

        September 8, 2020)).

 19.    TTAC's years of experience and persistence have earned it a reputation for being

        trustworthy, honest, and knowledgeable, and for providing authentic, well-researched

        information to consumers. (See Exhibit E, August 21, 2020 Screenshot of The Truth

        About               Cancer             Facebook             Reviews              Page,

        fittps://www.facebook.com/thetruthaboutcancer/reviews/?ref—page internal); see also

        Exhibit F, September 10, 2020 Screenshot of The Truth About Cancer Facebook

        "Photos,"                                  available                                 at

        haps://www.facebook.comithetruthaboutcancer/photos/a.671302802963032/31820172

        55224895 (comments about the photos demonstrating TTAC's reputation)).

 20.    Defendants, specifically Jonathan Hunsaker and Manny Goldman, were fully engaged

        with TTAC and its marketing and sales efforts from 2014 to 2018.

 21.    From its formation and throughout its brand development Jonathan Hunsaker was a

        member of TTAC as well as its Cl ef. Marketing Officer.



                                               4
Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 4 of 66 PageID #: 117
 22.   From 2015 to 2018, Manny Goldman was engaged as TTAC's "Director of Traffic" to

       i mplement '1TAC's marketing plans.

 23.   In these roles. Hunsaker and Goldman were intimately familiar with TTAC's business

       model and marketing strategies. They were privy to IT AC's confidential newsletter list

       of more than 2 million people; had virtually unrestricted access to TTAC's business and

       marketing strategies: and were intimately involved in TTAC's utilization of its

       trademarks to develop its reputation and goodwill with consumers.

 24.   Defendants knew that TTAC's use of TIIE TRUTH ABOUT CANCER mark and logo

       were key elements of its marketing efforts and brand development.

 25.   Defendants witnessed TTAC's success and knew that the TTAC brand secured more than

       $25,000,000 in customer transactions since 2014.

 26.   The business relationship with Jonathan Itunsaker deteriorated, and as a result, all parties

       with ownership interests in 'i-TAC eventually entered into a Securities Redemption

       Agreement, which divested Ilunsaker of any ownership or interest in TTAC effective

       August 1, 2018.

 27.   As a result, the Charlene Bollinger and I are now the sole owners of 1.-[AC,its trademarks

       and its goodwill.

 28. In January 2020 Hunsaker, along with Defendants Manny Goldman, Jeff Hays, and

       Patrick Gentempo,formed TATC Publishing. LLC("TATC") known publicly as "The

       Answer to Cancer," which is nearly identical to "The Truth About Cancer" in its name,

       acronym, mark, logo, and business model.

 29.   Creating _Luther contnsion between TATC's mark and TTAC's registered mark            TATC

       promotes its mark using a logo that is almost identical to 'F1'AC's logo, which has been




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 5 of 66 PageID #: 118
      in continuous use since 2014. The following is a true and correct representation of

      TATC's infringing logo mark, which incorporates its infringing mark:




                                    ASSW ER
                                     To \NcER
 30. Not only did Defendants copy TTAC's name, acronym, and logo, they copied TTAC's

      business model—further enabling them to trick the consuming public into believing that

      TATC is TTAC or that TATC is sponsored by or affiliated with TTAC.

 31. TATC recently promoted a nine-part docuseries providing information about cancer,

      cancer prevention, and cancer treatment, which launched on August 4,2020.

 32. TATC's plagiarism ofTTAC's name,acronym,logo,and business model was intentional

      and designed to allow TATC to trade offofTTAC's hard-earned reputation and goodwill

      in order to bolster their competing docuseries.

 33. Defendants have created a copycat docuseries about cancer treatment and prevention and

      have repeatedly promoted and marketed TATC and its docuseries as being affiliated with

      TTAC. Indeed, its representations have caused reviewers ofthe docuseries to associate

      the two companies and products, and confusion in the marketplace continues to spread.

 34. Initially, TATC's website touted Hunsaker's prior membership in TTAC and Goldman's

      prior employment by expressly referencing their involvement in the TTAC docuseries

      without mentioning that they are no longer affiliated with TTAC. Specifically, the

      website misrepresented that Hunsaker was the "creator" of TTAC's The Truth About

      Cancer docuseries,stating,"The chiefmarketer behind The Answer to Cancer is the same

      marketer who created, built and marketed The Truth About Cancer." (See Exhibit G,


                                   6
Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 6 of 66 PageID #: 119
         April 10, 2020 Screenshot of information Formerly included on "About" Page on

        TheAnswertoCanccr.com at https://thcanswertocancer.comjv/).

 35. The website states, As the Director of Traffic for The Truth About Cancer. from January.

       2015 - June, 2016, Manny helped them go from 100,000 subscribers to 2,000.000 and from

       $2N4 in revenue to $25M. This was all with 3 launches within 18 months.(Me Exhibit II,

       Printout    of    The     Answer      to        Cancer   FAQ    Page,     available    at

       https://theanswertocancer.com/facis/?orid=880&opid -4&sid=jv070720       (last    visited

       September 10, 2020)).

 36. TATC even promoted the docuseries as the next iteration of THE TRUTH ABOUT

        CANCER docuseries by stating that TATC's docuseries is "the next level to the legacy

         and movement that Jonathan Hunsaker created The 'Truth About Cancer. Think of it as

        2.0 :-)." (See Exhibit I, March 24, 2020 Screenshot of Information Included on

        TheAnswertoCancer.com "Launch" at https://theanswertocaneer.com/launch/).

 37.     Although some of these comments no longer appear on TATC's websites, this

         misinformation and TATC's use of its mark and logo continue to mislead the public into

         believing that the "fATC docuseries is an updated version or continuation of TTAC"s The

         Truth About Cancer docuseries including touting the docuseries as following "in the

         footsteps of Jonathan Hunsaker's The Truth About Cancer...Jonathan Hunsaker has

         teamed up with a new crew to launch 2020's version of his documentary: The Answer to

         Cancer." (See Exhibit J, "Printout of "The Answer to Cancer: Watch the Powerful

         Documentary Series," available at https://www.advancedliving.com/the-answer-to-

         cancer/ (last visited September 10, 2020)).




                                                  7
Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 7 of 66 PageID #: 120
 3$. TTAC has received numerous emails and communications from its clients who have been

        deceived into believing that TATC and TTAC are one in the same or are affiliated. For

        example, people have stated:

        ®   "I just signed up for Answer to Cancer, and thought it was your videos. Are you

            related to these videos?"

        ▪   "Are you aware of this knock off docuseries? It was shared by a friend who said it's

            the new and updated version of TfA.C."

        ®   "I'm   wondering why you're running this at the same time as The Answer to Cancer.

            'This is too much information for one time period."

        ®   "The Answer to Cancer series is playing now & it's long. . . .But it's great too, like

            all of your series! Thanks for all you do!"

         (See Exhibit K, True and correct collective copies of these consumer emails received

        by 'ITAC).

 3 9.   TATC used knowledge of TTAc's business plan, marketing strategies, products, and the

        reputation and goodwill associated with TIAC's mark and logo to create a business with

        a nearly identical name, mark, and logo to market copycat products to TTAC's consumer

        base. And by expressly referencing TIAC in its online promotions of TATC' s products

        without denying any affiliation, a wave of confusion as to the two companies' products

        and affiliations has spread to product review websites and to ITAC' s customers. TTAC

        has suffered and continues to suffer irreparable harm as a result of TATC's conduct.

                              [Affiant's Signature on Next Pagel




                                               8
Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 8 of 66 PageID #: 121
       I declare under penalty of perjury that the foregoing is true and correct.




                                               Date




Sworn to and subscribed before me this 8th day of September,2020.




  tary Public

 y commissiAn expires.
          ed .I




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 9 of 66 PageID #: 122
Reg. No. 5,332,359         TTAC Publishing, LLC (NEVADA LIMITED LIABILITY COMPANY)
                           442 Court Street
Registered Nov. 14, 2017   Elko, NEVADA 89801

                           CLASS 44: Providing a website featuring health information relating to the fight against
Int. Cl.: 44               cancer, namely, general health information relating to cancer, cancer treatment protocols, and
                           cancer treatment tools
Service Mark
                           FIRST USE 5-28-2014; IN COMMERCE 5-28-2014
Principal Register
                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           SER. NO. 86-560,821, FILED 03-11-2015




                                   EXHIBIT A
      Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 10 of 66 PageID #: 123
     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5332359

Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 11 of 66 PageID #: 124
Health - November 13, 2016
This copy is for your personal, noncommercial use only.


       WHEN BREATH BECOMES AIR
  1
       by Paul Kalanithi Random House
       A memoir by a physician who received a diagnosis of Stage IV lung cancer at the age of 36.

       THE TRUTH ABOUT CANCER
  2
       by Ty M. Bollinger Hay House
       Alternative treatments and the cancer-related "politics" of the medical and pharmaceutical industries.

       THE SUBTLE ART OF NOT GIVING A F*CK
  3
       by Mark Manson HarperOne/HarperCollins
       How to stop trying to be "positive" all the time and, instead, become better at handling adversity.

       BETWEEN BREATHS
  4
       by Elizabeth Vargas Grand Central
       The co-anchor of “World News Tonight” and “20/20” describes her long struggle with acute anxiety and panic attacks, which
       she attempted to medicate with alcohol.

       INNER ENGINEERING
  5
       by Sadhguru Spiegel & Grau
       A yogi's guide to becoming the architect of your own joy.

       HOW NOT TO DIE
  6
       by Michael Greger with Gene Stone Flatiron
       A doctor advocates a plant-based diet as a way to prevent disease and prolong life.

       GET WHAT'S YOURS
  7
       by Laurence J. Kotlikoff, Philip Moeller and Paul Solman Simon & Schuster
       A guide to deciding when to claim Social Security beneﬁts and to getting all you’re eligible for   when you do.

       BEING MORTAL
  8
       by Atul Gawande Metropolitan/Holt
       The surgeon and New Yorker writer considers how doctors fail patients at the end of life and how they can do better.

       THE THYROID CONNECTION
  9
       by Amy Myers Little, Brown
       The symptoms of thyroid-related disorders and a 28-day program to combat them.

       MEDICAL MEDIUM
  10
       by Anthony William Hay House
       A perspective on chronic illness that involves the methods of the author, a "healing medium".



RELATED COVERAGE


THE NEW YORK TIMES BOOK REVIEW

Novel of Multitudes Sings for a Fading Dream of
National Belonging
“Homeland Elegies,” by Ayad Akhtar, considers the many contradictions of being an American
Muslim after 9/11.
         Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 12 of 66 PageID #: 125
                                                    EXHIBIT B
                             Search     Search




               thetruthaboutcancerttac                           Follow


               2,010 posts       93.9k followers         42 following

                 The Truth About Cancer
                 Join Ty and Charlene as they share the truth about cancer - Cancer does not
                 have to be a death sentence!
                 linktr.ee/ttac




     POSTS                              IGT V                                 TAGGED




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 13 of 66 PageID #: 126
                              EXHIBIT C
                           Search   Search




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 14 of 66 PageID #: 127
                           Search   Search




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 15 of 66 PageID #: 128
                           Search   Search




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 16 of 66 PageID #: 129
                                                                                          4




                    The Truth About Cancer
                    @thetruthaboutcancer · Health & Wellness Website


            Watch Video
       go.thetruthaboutvaccines.com


Home   TTAC Live 2019!         More                        Like              Message




            About                                                               See All


                    Visit Website
                    https://linktr.ee/ttacfb


                  Ty and Charlene host various original docu-series featuring
                  world class protocols and life saving information being used by
                  various doctors using alternative and advance health
                  modalities to prevent and treat cancer and other disease
                  successfully.

                  In this one of a kind docu-series, you’ll follow Ty Bollinger, who
                  lost both his mother and father to cancer (as well as 5 other
                  family members), as h… See More

                  1,140,707 people like this including 5 of your friends                      30




                                               EXHIBIT D
   Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 17 of 66 PageID #: 130
                                                                                    4
             1,154,059 people follow this

             (877) 521-5572
             Typically replies within a day
             Send Message

             support@thetruthaboutcancer.com

             Health & Wellness Website · Alternative & Holistic Health
             Service




        Photos                                                            See All




        Videos                                                            See All




                                                                         2:34


        Join us for our Pandemic Town Hall and help us SAVE LIVE…
                  441
        12.9K Views · a week ago
                                                                                        30


Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 18 of 66 PageID #: 131
                                                                                              4
             Page Transparency                                                      See All

        Facebook is showing information to help you better understand the
        purpose of a Page. See actions taken by the people who manage and
        post content.
               Page created - April 22, 2014


                  Page manager locations: United States, Canada, Costa Rica




        Add Your Business to Facebook
        Showcase your work, create ads and connect with customers or
        supporters.

                                          Create Page


      Privacy · Terms · Advertising · Ad Choices     · Cookies · More · Facebook © 2020



                                               Create Post

                 Photo/Video                       Check in               Tag Friends



                 The Truth About Cancer
                 19m ·

        In this clip from The Quest for the Cures Continues docu-series, cancer
        researcher Ty Bollinger speaks with Mike Adams (aka "The Health
        Ranger") from Natural News about the anti cancer foods found in
        nature that are mostly ignored.
        #AntiCancerFoods #nutrition #NaturalHealth #TTAC
        #TheTruthAboutCancer




                                                                                                  30


Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 19 of 66 PageID #: 132
                                                                                  4

        YOUTUBE.COM
        Anti Cancer Foods Found in Nature - Mike Adams ("The
        Health Ranger")

               28                                                     19 Shares

                      Like               Comment                   Share


               Write a comment...



               The Truth About Cancer
               4h ·

        Clearly there is room for optimization in our nation's healthcare
        system.
        #TTAC #TheTruthAboutCancer




        The Truth About Cancer                                 Send Message
        Health & Wellness Website                                                     30


Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 20 of 66 PageID #: 133
                 399                                  68 Comments 248 Shares        4

                       Like                 Comment               Share

                                                             Most Relevant

               Write a comment...

               Bill Deskin
               That’s because of the FDA and AMA. Holistic approaches
               are shunned because the pharmaceutical industry can’t
               make money from holistic treatments and cures, not to
               mention prevention...like simply eating right.
               Like · Reply · 4h · Edited

        View 49 more comments                                             1 of 50


               The Truth About Cancer
               16h ·

        Is cannabis really the dangerous plant many people think it is?
        Watch as Dr. Quillin discusses cannabis, cancer, and the real dangers
        of prescription drugs.
        #cannabis #MedicalMarijuana #NaturalHealth #TTAC
        #TheTruthAboutCancer #hemp




        THETRUTHABOUTCANCER.COM
        The Anti-Cancer Properties of Cannabis (video)
        Video Transcript: The Anti-Cancer Properties of Cannabis Ty Bolling…

                 1K                                   57 Comments 673 Shares

                       Like                 Comment               Share
                                                                                        30

                                                             Most Relevant
Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 21 of 66 PageID #: 134
                                                                                      4
                Write a comment...


                Peter Westerman
                The biggest killer of Humanity is prescribed drugs and
                treatment
                Like · Reply · 8h

                    2 Replies

         View 23 more comments

                The Truth About Cancer
                18h ·

         In this video, cancer researcher Ty Bollinger speaks with author G.
         Edward Griffin about good sources of Vitamin B17 (also known as
         Laetrile and Amygdalin).
         Keep watching the video to find out about natural sources of Vitamin
         B17!
         #VitaminB17 #health #nutrition #TTAC #TheTruthAboutCancer




         YOUTUBE.COM
         Sources of Vitamin B17 | Laetrile | Amygdalin for Cancer
         Patients - G. Edward Griffin

                  600                                  36 Comments 386 Shares

                        Like              Comment                   Share

                                                               Most Relevant

                Write a comment...

                Leonie Wynne                                                              30
               Anything that is natural that works to eradicate cancer
               cells will
Case 3:20-cv-00696        always be12-1
                      Document      censored
                                         Filedbecause it won’t
                                               09/11/20    Pagemake any66 PageID #: 135
                                                                 22 of
               cells will always be censored because it won t make any
               money for the pharmaceutical industry and that’s the           4
               reason why they poo hoo natural remedies.

               Like · Reply · 11h

        View 13 more comments


               The Truth About Cancer
               21h ·

        Looking for some inspiration? Watch as Dr. Barbara Royal shares how
        she's kept malignant melanoma from recurring for 16 years, despite
        her doc's guarantee the cancer would return.
        #melanoma #CancerSurvivorStory #TTAC #TheTruthAboutCancer




        THETRUTHABOUTCANCER.COM
        Cancer Survivor Story: Dr. Barbara Royal (Malignant
        Melanoma)

                 127                                   1 Comment 62 Shares

                       Like             Comment                  Share

                                                            Most Relevant

               Write a comment...

               Casey Tee
               My Mum had a stage 3 Melanoma removed 17 years
               ago, short course of radiation and chemo at the time.
               Surgeon said the likelihood of it coming back would be
               reasonably high, but 17 years later she is thankfully a
               picture of health and (touch wood) it ha… See More
               Like · Reply · 16h

                                                                                  30


Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 23 of 66 PageID #: 136
                                                                          4




                                                                              30


Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 24 of 66 PageID #: 137
8/21/2020                                                                     The Truth About Cancer - Reviews | Facebook

                                                                                                                                Email or Phone             Password
                                                                                                                                alisonwerder@hotmail.com   •••••••••                  Log In
                                                                                                                                                           Forgot account?




                        The Truth About
                        Cancer
                        @thetruthaboutcancer

                        Home

                        TTAC Live 2019!

                        Posts

                        Reviews
                                                   Like        Share         Suggest Edits                                                         Watch Video               Send Message
                        Videos

                        Photos
                                                                                               MOST HELPFUL              MOST RECENT
                        About                                     4.7
                        Events
                                                                                                          Chris Griffiths          recommends The Truth About Cancer.
                                                             4.7 out of 5
                        Community                                                                         May 21 ·
                                                Based on the opinion of 1,087 people
                                                                                               This is obviously Truth. You can feel the authenticity and intuit the Truth. This couple
                        Groups
                                                                                               is so dedicated and brave. Their research is impeccable. They just want to protect
                        TTAC Book                                                              humanity. I am so full of admiration for them and their work. Thanks must also go to
                                                                                               their families. Thank you so very much. Xxx
                        Welcome
                                               Ratings and reviews have changed                       3
                        Pinterest
                                               Now it's easier to find great businesses with
                        YouTube                             recommendations

                                                               Learn More
                        Instagram
                                                                                                          Emma Louise Napier              recommends The Truth About Cancer.
                                                                                                          May 29 ·

                                                                                               Incredible, faith over fear, truth over lies!




                                                                                                          Chrisann Florentine            recommends The Truth About Cancer.
                                                                                                          April 30 ·

                                                                                               Amazing truthful information from many doctors.




                                                                                                          Ann Landly reviewed The Truth About Cancer —
                                                                                                          June 25, 2018 ·

                                                                                               This is an excellent series starting out in the first episode with the source of the
                                                                                               problem: the medical schools and the pharmaceutical marriage and corruptions. It is
                                                                                               a very good series with great testimonials and the truth about cancer! I highly
                                                                                               recommend this series for anyone concerned about getting cancer or have a loved
                                                                                               one with cancer or have cancer yourself. It will give you the answers you need!

                                                                                                          17                                                                     6 Comments




                                                                                                          Tebello Clifford Mosito Herpes can be treated and cured permanently but
                                                                                                          only
                                                                                                          few believe it,, but I was among those who never
                                                                                                          believed it until doctor herbal cured me of herpes, I… See More
                                                                                                                                                                                       2
                                                                                                          1y

                                                                                                                       Joe Gutierrez replied · 1 Reply


                                                                                                          Marie-Josée Pilon            recommends The Truth About Cancer.
                                                                                                          April 26 ·

                                                                                               These people are the only one giving you information that you can verified yourself.
                                                                                               Amazing knowledge and information

                                                                                                                                                                                     1 Share




                                                                                                          Heidi Minett          recommends The Truth About Cancer.
                                                                                                          May 13 ·

                                                                                               Honest info that I can research and verify. They don't want anything FROM me....
                                                                                               just want to save people from the nightmare they went through.

                                                                                                  1




                                                              See more of The Truth About Cancer on Facebook
                                                                                                          Glen Zig Zag           recommends The Truth About Cancer.
                                                                                                          April 25 ·
                                                                   Log In                        or                     Create New Account
                                                                                               These videos are the best I have seen on the topic. Absolutely imperative that
                                                                                               people watch these. So much detailed and important information. Make time to
                                                                                               watch people.
              Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 25 of 66 PageID #: 138
https://www.facebook.com/pg/thetruthaboutcancer/reviews/?ref=page_internal
                                                                                                          EXHIBIT E                                                                            1/2
8/21/2020                                                                       The Truth About Cancer - Reviews | Facebook



                                                                                                                  Bryan Salamon reviewed The Truth About Cancer —
                                                                                                                  June 18, 2018 ·

                                                                                                      Truth? Really?
                                                                                                      I tried having an open mind, but my goodness. That’s time I’ll never get back.
                                                                                                      Thanks.

                                                                                                         3

                        The Truth About
                        Cancer
                        @thetruthaboutcancer
                                                                                                                  Annette Gaston            recommends The Truth About Cancer.
                        Home                                                                                      April 25 ·

                                                                                                      They share the truth. They are amazing, honest, thorough in their research.
                        TTAC Live 2019!

                        Posts

                        Reviews
                                                                                                                  Doris Kaye Cain reviewed The Truth About Cancer —
                        Videos
                                                                                                                  June 10, 2018 ·
                        Photos                                                                        I ‘ve gained much knowledge and insight from all that you have published and
                                                                                                      presented in your docu-series. Thank you!!
                        About
                                                                                                         1                                                                                       1 Comment
                        Events

                        Community

                        Groups
                                                                                                                  Paty Osorio          recommends The Truth About Cancer.
                        TTAC Book
                                                                                                                  April 25 ·
                        Welcome                                                                       They try their best to inform and give us as much as facts about about holistic
                                                                                                      medicine versus traditional one. They give us hope and tools to take care of our
                        Pinterest
                                                                                                      bodies in a better way. I really appreciate their efforts! Thank you 😊
                        YouTube
                                                                                                                                                                                                    1 Share
                        Instagram




                                                                                                                  Karen Allen reviewed The Truth About Cancer —
                                                                                                                  June 11, 2018 ·

                                                                                                      Excellent seminars both the Truth about Cancer for people and the one for our Pets.
                                                                                                      Excellent!!!

                                                                                                              2




                                                                                                                                                       See More


                                               Pages     Other      Brand      Website      Health & Wellness Website           The Truth About Cancer           Reviews


                                               English (US) Español Français (France) 中文(简体) ‫ اﻟﻌرﺑﯾﺔ‬Português (Brasil) 한국어 Italiano Deutsch िह ी 日本語


                                               Sign Up   Log In     Messenger        Facebook Lite    Watch        People      Pages      Page Categories     Places       Games     Locations   Marketplace
                                               Facebook Pay       Groups    Oculus      Portal   Instagram        Local     Fundraisers     Services     About     Create Ad       Create Page   Developers
                                               Careers   Privacy     Cookies     Ad Choices          Terms    Help


                                               Facebook © 2020




                                                                  See more of The Truth About Cancer on Facebook


                                                                      Log In                            or                     Create New Account


              Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 26 of 66 PageID #: 139
https://www.facebook.com/pg/thetruthaboutcancer/reviews/?ref=page_internal                                                                                                                                     2/2
                              EXHIBIT F
Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 27 of 66 PageID #: 140
                            EXHIBIT G
Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 28 of 66 PageID #: 141
                          Affiliate Resource Center

About
Launch
FAQs
       Frequently Asked Questions
Copy & Creatives
REGISTER

                                                            Affiliate Resource Center

    Q .Who’s behind this launch?

    A. 3 distinct and established teams have joined forces to create an epic
    docuseries and launch.

    Jeff Hays and Patrick Gentempo from Revealed Films. Their
    docuseries’ launches have had 1,000,000++ subscribers and $10+
    million in total revenue.

    Manny Goldman, the former Director of Traffic for The Truth About
    Cancer which he helped them go from 100,000 subscribers to
    2,000,000 in 18 months. Currently the founder and CEO of The Sacred
    Plant and the CEO of The Healing Miracle.

    Brett Fairall and Tracy Magee-Graham, have managed at least 10 mega
    successful launches and even more evergreen offers. Brett Fairall is the
    co-owner of Mimosa Mastermind, The Healing Miracle and DRJ
    Publishing (Dr. David Jockers).

    Q. What are your launch dates?

    A. Pre-launch: July 23rd - August 2nd, 2020
    Launch: August 3rd - 5th (starts tomorrow, tonight, now live)
    Event: August 4th - 13th, 2020
    Replay Weekend: August 15th - 16th, 2020

    Q. Is this a proven launch or a new launch?
  Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 29 of 66 PageID #: 142
                                 EXHIBIT H
 A. This is a new launch with a very proven team in production,
 conversions, traffic and execution. However we will GUARANTEE
 that this will be the highest converting health docuseries launch you
 promote all year.

 Jeff Hays is known for being one of the special story tellers of this
 century.

 Q. What are your affiliate commission payouts?

 A. We pay the standard affiliate commissions for docuseries — 50%
 digital, 40% physical and 10% for 2nd tier commission.

 Q. When will you pay affiliate commissions?

 A. We pay affiliates every 30 days, 100% of their commissions owed.
 The first payment will be August 30th.

 Q. What is your cookie policy?

 A. For this first launch, we are first lead in, 90 day cookie. We intend
 to do a Facebook launch before the end of 2020 and invite the non-
 buyers to watch it again.

 Your leads will be tagged to you and when one of your leads buys, you
 will be paid.

 Q. Will you have upsells?

 A. We will have 2 upsell offers. An interactive webinar series which
 has been proven to boost affiliate commissions by 40% within 3
 months after the airing . The price point will start at $249 or 3 pay of
 $99. You will earn 25% commissions for this upsell.

 In addition, a continuity newsletter which has been proven to boost by
 10-20%. The price point will start be either $19 or $29. You will earn
 20% commissions for this upsell. Both of these offers will be offered to
 the buyers of the docuseries during the live airing and the non-buyers
 within the first 90 days of the live airing. What’s great is that you have
 a 90-day cookie on every lead you bring us.

Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 30 of 66 PageID #: 143
 Q. Where can I access email swipe copy and social share images?

 A. We make it simple to spread the news about The Answer To Cancer
 documentary series. We’ve done the heavy lifting, so all you have to
 do is “Swipe and Share.”

 To view and download all your email swipes, banners, and related
 creatives click HERE.

 Q. What is your return policy?

 A. One year from purchase

 Q. What kind of landers will you have?

 A. Trailer / Event Sign Up, 2 Ebook landers (which will also include
 the Docuseries sign up).

 Q. Can I recruit my affiliates for a 2nd tier commission?

 A. Absolutely. You’ll earn 10% on every gross dollar they
 generate. You will be tagged to your affiliates for life.

 The sales leaderboard is sorted by total sales commissions not total
 sales. This all means more immediate commissions, more recurring
 commissions, bragging rights on the leaderboard and more
 opportunities to earn more affiliate prizes.

 Q. Will you have affiliate contest prizes?

 A. A. Yes, we're giving away more than $50,000 dollars in cash prizes.
 Go here to see the full list of prize details.

 Q. What is your recip policy?

 A. First and foremost, each reciprocal agreement needs to be approved
 upfront and before you send for us. We do have a 2,500 unique lead
 minimum that will need to be met before we reciprocate.

 Q. How will the list be used after the launch?


Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 31 of 66 PageID #: 144
 A. We will first and foremost focus the list on content consumption for
 our docuseries and elegantly offering the on-demand access to the
 series.

 After the event ends, we will be delivering a 10-week webinar series
 with each webinar being available for FREE for 48-hours with an
 opportunity to get unlimited, on-demand access to all 10 webinars +
 live Q&A calls.

 You'll be earning ongoing commissions on this extensive "back-end"
 offer.

 As we're delivering this webinar series, we'll also be fulfilling our
 reciprocals. The affiliates who sent the most leads will have the first
 option for recip dates.

 Originally there were going to be 2 copies of the list that Jeff and
 Manny would manage separately. This is no longer the case. There will
 now only be 1 list, managed in the same ESP.

 Q. Who is your affiliate point of contact?

 A. We have 5 Affiliate Angels who will provide you with VIP Affiliate
 Concierge (Go here for a list of all the angels)

 For links, swipe copy and social creatives, contact Rose Ann Caras at:
 affiliates@theanswertocancer.com or via Voxer: rannc5995 and via
 Skype: roseanc

 Q. What if my readers have questions for customer service, or
 need technical support? Who do I refer them to?

 A. support@theanswertocancer.com.

 Q. I forgot my username and/or password, how do I get back into
 my affiliate account?

 A. If you forgot your password, click here to reset. You will need your
 username or email address that you used to sign up to your account.
 This is the email address that you are receiving our affiliate emails
 from. If you still can’t login, email us at

Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 32 of 66 PageID #: 145
    affiliates@theanswertocancer.com, and we’ll send you your email and
    password.

    Q. What affiliate platform will we be using?

    A. We use Ontraport for managing our affiliate program and launches.

    Q. Do you have a minimum commission amount before I will get
    paid?

    A. Yes, you must earn at least $50 in commissions.

    Q. What do I need to do to ensure I receive my commission
    payment?

    A. Upon sign up, please provide either a valid PayPal email account or
    a physical address for us to mail commission checks.




 WE NEED YOUR HELP TO GET THE
 WORD OUT ON THIS POWERFUL
 CANCER DOCUMENTARY SERIES!
Are You Ready To Help Share This Message With The
                     World?

                  YES! I WANT TO BE AN
                  AFFILIATE!



   Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 33 of 66 PageID #: 146
     *THESE STATEMENTS HAVE NOT BEEN EVALUATED BY THE FOOD AND DRUG
  ADMINISTRATION. THIS PRODUCT IS NOT INTENDED TO DIAGNOSE, TREAT, CURE OR
                           PREVENT ANY DISEASE.
  THE STATEMENTS ON THIS WEBSITE AND ON THESE PRODUCT LABELS HAVE NOT
   BEEN EVALUATED BY THE FOOD AND DRUG ADMINISTRATION. THESE PRODUCTS
  ARE INTENDED AS A DIETARY SUPPLEMENT ONLY. PRODUCTS ARE NOT INTENDED
  TO DIAGNOSE, TREAT, CURE OR PREVENT ANY DISEASE. INDIVIDUAL RESULTS MAY
 VARY BASED ON AGE, GENDER, BODY TYPE, COMPLIANCE, AND OTHER FACTORS. ALL
  PRODUCTS ARE INTENDED FOR USE BY ADULTS OVER THE AGE OF 18. CONSULT A
    PHYSICIAN BEFORE TAKING ANY OF OUR PRODUCTS, ESPECIALLY IF YOU ARE
    PREGNANT,NURSING, TAKING MEDICATION, DIABETIC, OR HAVE ANY MEDICAL
                                 CONDITION.

                                   TERMS & CONDITIONS
                       All Rights Reserved 2020 © TATC Publishing, LLC.




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 34 of 66 PageID #: 147
                              EXHIBIT I

Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 35 of 66 PageID #: 148
   The Answer to Cancer: Watch the Powerful
            Documentary Series                                                                                                                
 The Answer to Cancer documentary series is meant to help cancer patients avoid the traditional
 medical sector while curing their illnesses with healthy protocols, prevention and peace of mind.

                                                                                                            AdvancedLiving.com content provides
                                                                                                            generalized information only for
                                                                                                            education and entertainment. In no way
                                                                                                            is the content here a substitute for
                                                                                                            qualified medical advice. Always actively
                                                                                                            seek a professional dietitian, certified
                                                                                                            nutritionist, licensed specialist or your
                                                                                                            doctor for specific consultation before
                                                                                                            using any supplement our team reviews.


                                                                                                            Get in touch at
                                                                                                            info@AdvancedLiving.com with any
                                                                                                            trending news, tips or review
                                                                                                            suggestions. Disclosure: link references
                                                                                                            clickthroughed can result in referral
                                                                                                            rewards to support our team.




                                                                           Guides      How To Be Healthy
   By Live Healthier  March 8, 2020    0         Full Disclosure



The Answer to Cancer is a new documentary series focusing on alternative treatment
options for cancer.


The documentary series follows in the footsteps of Jonathan Hunsaker’s The Truth About
Cancer, which was a three-part docuseries launched between 2014 and 2016. That
docuseries also explored alternative treatment options for cancer.


Jonathan Hunsaker has teamed up with a new crew to launch 2020’s version of his
documentary: The Answer to Cancer.


The Answer to Cancer is scheduled to launch on April 7, 2020. You can sign up from
March 26 to April 5, 2020.


The documentary series is free to attend. During the airing of the documentary,
however, viewers will have the opportunity to purchase merchandise and film assets
worth up to $279.


Keep reading to discover everything you need to know about The Answer to Cancer.



               Watch The Answer to Cancer Documentary Series Here



                                              Contents [hide]

                    1 What is The Answer to Cancer?
                    2 Who’s Behind The Answer to Cancer?
                    3 What Will You Learn in The Answer to Cancer?
                    4 Frequently Asked Questions About The Answer to Cancer
                        4.1 Q: Is The Answer to Cancer completely free?
                        4.2 Q: Who is behind The Answer to Cancer?
                        4.3 Q: Can The Answer to Cancer cure cancer?
                        4.4 Q: Who can use The Answer to Cancer?
                        4.5 Q: Is The Answer to Cancer safe?
                    5 How Much Does The Answer to Cancer Cost?
                    6 Final Word




What is The Answer to Cancer?
The Answer to Cancer is an upcoming documentary that covers alternative treatments
for cancer. The documentary is scheduled to air from April 7 to 16, including a replay
weekend.


The documentary screening event is free to attend. All you need to do is enter your
name and email address into an online form. You’ll receive a link to view the event
before it starts.




                                                                     EXHIBIT J
                                             Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 36 of 66 PageID #: 149
The Answer to Cancer is expected to highlight similar information to The Truth About
Cancer, highlighting alternative treatments for cancer that aren’t supported by modern
science or medicine. The docuseries may dismiss chemotherapy and other traditional
cancer treatments, for example, while emphasizing nutrition and immune system
support.


The documentary series has not yet aired – for anything. Trailers and other information
about the docuseries are expected to appear online in March 2020, with the full
docuseries expected to air starting April 7.



Who’s Behind The Answer to Cancer?
The Answer to Cancer was produced by Jeff Hays, a filmmaker and entrepreneur with
20+ years of industry experience. Hays has previously worked with Kevin Costner and
Hilary Swank, among other notable actors. His documentaries have also been
shortlisted for an Academy Award.


The Answer to Cancer sales page describes filmmaker Jeff Hays as “a legend in the
industry”. His recent health documentaries include “Supplements Revealed“, “Bought”,
“Doctored”, and “Undoctored”.


The Answer to Cancer is hosted by Dr. Patrick Gentempo, described as “a well-known
and respected star in the world of health, wellness and business”. Dr. Gentempo is not a
medical doctor: he’s a chiropractor. He sold a successful diagnostic technology business
in 2011 and has recently expanded into filmmaking.


The Answer to Cancer is being promoted online by Jonathan Hunsaker, best-known for
launching The Truth About Cancer between 2014 and 2016. Hunsaker’s copy and
businesses have generated over $150 million in sales over the last ten years.



What Will You Learn in The Answer to Cancer?
The Answer to Cancer explores alternative treatments to cancer. The docuseries was
created based on the premise that patients deserve to know all available treatments
and medications for cancer – even the treatments that aren’t supported by modern
medicine.


“No disease on the planet affects more people, gets more attention or creates more
emotion than cancer,” explains The Answer to Cancer sales page.


“How many people have you lost in your life to cancer? What would your life look like if
they were still here? This is why The Answer to Cancer is so important right now.”


The Answer to Cancer will cover topics similar to what was covered in The Truth About
Cancer back in 2014-2016. Covered topics include:


  The politics of cancer research and treatment

  The takeover of medical education by specialist interest groups with for-profit
  agendas

  How and why certain life-saving treatments have been kept from the public

  Tests that your doctor may not know how to order, and how to get those tests

  Protocols for alternative cancer treatment

  Detoxification, nutrition, and herbal remedies to reduce the risk of cancer

  Enzyme and metabolic or mitochondrial therapies for cancer

  Bio-oxidative therapies for cancer

  Healing cancer with sound, light, and electricity

  Real stories of people who have used these protocols to heal


As you can see, the emphasis is on alternative therapies for cancer: not modern
medicine, conventional treatments, or typical cancer drugs. These are the treatments
that are not supported by major scientific evidence or medical doctors: they’re
alternative treatments for people who want to take a different approach to cancer.


The Answer to Cancer docu-series emphasizes that doctors aren’t taught to heal
cancer: they’re taught to prescribe drugs. The docu-series also brings up the fact that
people don’t die from cancer: they die from the consequences of cancer treatment.


Many of the opinions in The Answer to Cancer are controversial. Many of the claims are
unproven. Other claims are based on limited scientific evidence – or no scientific
evidence whatsoever.
                                    Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 37 of 66 PageID #: 150
Again, The Answer to Cancer emphasizes alternative cancer treatment.


The opinions in The Truth About Cancer are highly controversial. You can read a detailed
explanation of why they’re controversial here. Science Based Medicine did a detailed
breakdown of each claim made in the original The Truth About Cancer docu-series. The
Answer to Cancer is expected to highlight similar information.


Most will dismiss the information in The Answer to Cancer as junk science that gives
false hope to the most vulnerable people in the world. Others may see some value in
the information.


Ultimately, The Answer to Cancer has not yet aired, and it’s unclear what kind of
information will be featured in the docuseries. However, if The Answer to Cancer is
similar to The Truth About Cancer, then you can expect controversial opinions –
including negative stances towards chemotherapy, modern medicine, and conventional
cancer treatments.



Frequently Asked Questions About The Answer to
Cancer
Cancer is a serious topic. Users probably have several questions about the solutions
presented by The Answer to Cancer documentary series. This section will answer some
of the most commonly asked questions about The Answer to Cancer.


Q: Is The Answer to Cancer completely free?
A: The original documentary series is free. Users only need to sign up to attend the
series. While the documentary is being aired, users will have the chance to buy
additional items and resources related to the document and its contents. The total value
of these items will be around $279, although we speculate that the event will offer
discounts pretty frequently at the event.


Q: Who is behind The Answer to Cancer?
A: The documentary series is hosted by Dr. Patrick Gentempo. While this doctor is not a
medical professional in the traditional sense, he is a licensed chiropractor. He's known
to be a “respected star” within the wellness and alternative health industries. However,
users should be aware that this solution to cancer has been developed by an individual
who is not licensed as an oncologist.


Q: Can The Answer to Cancer cure cancer?
A: We are not willing to endorse The Answer to Cancer as a standalone solution to any
type of cancer. Cancer is a serious disease, and medical science has come a long way to
provide patients with effective ways to safely combat nearly any kind of cancer. Very
few medical professionals would recommend that cancer patients ditch their
chemotherapy for a new diet, for example. However, some parts of the documentary
series still remain true; nutrition and diet can be indispensable tools in combating
cancer, especially when paired with an effective treatment plan.


Q: Who can use The Answer to Cancer?
A: This program is recommended for anyone who wants to optimize their cancer
treatment or help friends and family to do the same. However, we recommend strongly
that users consult their primary care physician before relying on any of the advice
included in The Answer to Cancer.


Q: Is The Answer to Cancer safe?
A: Especially since the documentary series has not yet been released, it's tough to say
if the recommendations included in the system is safe. However, we recommend that
the nutritional and exercise advice given in the series is used only with the approval of
a medical professional, and usually only in conjunction with traditional treatment
methods.



How Much Does The Answer to Cancer Cost?
The Answer to Cancer is free to attend.


You can sign up by entering your email address into the contact page. There are
multiple landing pages available across the internet.



Final Word
                                    Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 38 of 66 PageID #: 151
The Answer to Cancer is a series of documentaries examining alternative treatments to
cancer.


The docuseries is airing online starting April 7, 2020. You can sign up for free today,
then receive a link to view the event before it airs. Although the event is genuinely free
to attend, viewers will have the opportunity to purchase multiple products throughout
the event.


To learn more about The Answer to Cancer and its alternative treatment methods, sign
up to watch the free docuseries online today.



                   Watch The Answer to Cancer Documentary Series Here




                           Live Healthier
                           Advanced Living is a leading lifestyle wellness enhancement movement that
                           highlights health awareness, provides educational research and delivers
                           perpetual knowledge on how to live your best life in 2020 and beyond so you can
                           master the art of aging gracefully in this lifetime. From high energy insights on
                           trending news to truth-seeking analysis for supplement reviews, Advanced Living
                           exists to optimize your well-being universe and act as a genuine guide for
                           personal transformation, spiritual enlightenment and essential wholeness.




AdvancedLiving.com may receive a small reward on product purchases using links within reviews. For optimal
transparency, see the full disclosure on how this process works to support our team’s mission of creating
Advanced Living for you.




Previous article                                                                                        Next article
ReadiMask with Eyeshield: Safe N99 Particulate                    Reviewing the Research on For The Biome
Respirator Face Mask?                                                                   Skincare Products



                                              More Supplement Reviews and Product Research




 Creams & Serums                             Weight Loss                                  Weight Loss                  Male Enhancement



Reviewing the Top 20                        Top 10 Best Garcinia                         Top 10 Best Forskolin         Top 20 Best Male
Best Wrinkle Creams                         Cambogia                                     Brands in 2020                Enhancement Pills in
That Really Work in                         Supplements in 2020                                                        2020: Men's Sexual
2020                                                                                                                   Performance Guide




 SuperFoods                                  How To Lose Weight                           Probiotics                   SuperFoods



Top 5 Best Cocoa                            Intermittent Fasting                         Top 10 Best Leaky Gut         Supplements Revealed:
Flavanol Supplements                        2020 Guide: IF Diet Plan                     Supplements in 2020:          Watch the
in 2020                                     Types and Weight Loss                        What is Leaky Gut             Documentary Film
                                            Bene ts                                      Syndrome Guide                Movie Trailer Now




 Hair Growth                                 Keto Diet                                    Keto Diet                    Antioxidants



Top 20 Best Hair                            Top 12 Best Keto                             Top 10 Best Keto Diet         Top 10 Best Turmeric
Growth Vitamins and                         Shakes to Review and                         Pills in 2020                 Supplements in 2020:
Hair Loss Supplements                       Buy in 2020                                                                Bene ts and FAQ
                                             Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 39 of 66 PageID #: 152
in 2020                                                                     Research Guide




Vitamins                Health                    Antioxidants              Supplements



Top 10 Best Vitamin D   Top 10 Best Lung         Top 5 Pycnogenol           Top 10 Best Aloe Vera
Supplements in 2020:    Health Supplements for   Supplements in 2020:       Supplements in 2020:
Bene ts & De ciency     Natural Breathing        Best French Maritime       Bene ts and FAQ
FAQ                     Bene ts in 2020          Pine Bark Extracts         Research Guide




                        Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 40 of 66 PageID #: 153
⏰ LAST CHANCE to SAVE 78% ⌛ [5 Hours Left]
MNJ-GCVGS-485


                                                      Date of export: Sep 8, 2020
       Eva Simps                                      Status: Resolved
                                                      Department: TTAV Customer Support
Email: specialwoman355@aol.com
                                                      Assigned to: Sarah
                                                      Created: Aug 4, 2020
                                                      Last change: Aug 5, 2020
                                                      Tags: Management TATC




        System                                                                                        04 Aug, 2020
                                                                                                          07:16:06

        From: The Truth About Vaccines Support <support@thetruthaboutvaccines.com>
        To: EVA SImps <specialwoman355@aol.com>

        Subject: ticket MNJ-GCVGS-485 - ⏰ LAST CHANCE to SAVE 78% ⌛ [5 Hours Left]


        Hi EVA,


        Thank you for contacting us at The Truth About Vaccines!

        One of our Customer Service Representatives will be in touch as soon as possible if this is
        a product-related request.

        In the meantime, please check out our frequently asked questions page for answers to co
        mmon questions: https://thetruthaboutvaccines.com/frequently-asked-questions/


        Thank you for supporting our mission!

        TTAV Team




                                      EXHIBIT K
       Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 41 of 66 PageID #: 154
                                                                                               04 Aug, 2020
Eva Simps
                                                                                                   07:16:06

From: EVA SImps <specialwoman355@aol.com>
To: support@thetruthaboutvaccines.com

Subject: Re: ⏰ LAST CHANCE to SAVE 78% ⌛ [5 Hours Left]


I am disappointed , didn’t get the daily reminders
I just signed up for Answer to Cancer , and thought it was your videos. Are you related to t
hese videos?



Sent from my iPhone


On Aug 3, 2020, at 7:17 PM, Ty & Charlene <info@thetruthaboutvaccines.com> wrote:




:alarm_clock: LAST CHANCE to SAVE 78% :hourglass: [5 Hours Left]
Just a quick reminder EVA…

Today is the final day to watch all 9 episodes of “The Truth About Cancer®: A GLOBAL
 QUEST” and own the entire DVD series for 78% OFF!

Our CLEARANCE SALE ends when the clock strikes zero …




>> WATCH ENTIRE DOCU-SERIES HERE ... 100% FREE.

And please remember…

Cancer is NOT a death sentence. There is always hope!

God Bless!

☼ Ty &
Case   Charlene ☼
     3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 42 of 66 PageID #: 155
P.S. HURRY, this offer expires at midnight! Get your copy here.




© Copyright 2020, TTAV Global LLC, All Rights Reserved.

This email was sent to specialwoman355@aol.com

by info@thetruthaboutvaccines.com

PO Box 530, Portland, TN 37148

Edit Profile | Manage Subscriptions | Report Spam




                                                                                    04 Aug, 2020
Felicia L. assigned ticket to Felicia L.                                                15:46:33




Felicia L.                                                                          04 Aug, 2020
                                                                                        15:46:51

added tag Management TATC




                                                                                    04 Aug, 2020
Felicia L. wrote note                                                                   15:47:37


  Cx states they signed up to Answer to Cancer and wants to know if we're related
  No cx info in LU w/email




                                                                                    04 Aug, 2020
Felicia L. assigned ticket to Sarah                                                     15:47:43




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 43 of 66 PageID #: 156
Sarah                                                                                      04 Aug, 2020
                                                                                               15:56:58

From: Sarah <support@thetruthaboutvaccines.com>
To: Eva Simps <specialwoman355@aol.com>

Subject: Re: ⏰ LAST CHANCE to SAVE 78% ⌛ [5 Hours Left] - [MNJ-GCVGS-485]


Hi Eva,


Thank you for contacting The Truth About Vaccines.


We appreciate you reaching out to us. We are not affiliated with The Answer To Cancer in
any way.


Please let us know if we can be of further assistance.


Thank you for your ongoing support of our mission.



Sincerely,
Sarah
Customer Service Manager
The Truth About Vaccines

Website: https://thetruthaboutvaccines.com/
Phone Number: 1-775-473-9225
Support Email: support@thetruthaboutvaccines.com



---
To rate this answer or view ticket history please follow the link:
https://support.thetruthaboutcancer.com/ticket_0032Q36ady3p9356
Powered by LiveAgent.
-----Original message-----
From: The Truth About Vaccines Support <support@thetruthaboutvaccines.com>
Sent: 08/04/2020 07:16:06


> Hi EVA,
>
> Thank you for contacting us at The Truth About Vaccines!
>
> One of our Customer Service Representatives will be in touch as soon
> as possible if this is a product-related request.
>
> In the meantime, please check out our frequently asked questions page
Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 44 of 66 PageID #: 157
> for answers to common questions: https://thetruthaboutvaccines.com/frequently-asked-questions/
>
> Thank you for supporting our mission!
>
> TTAV Team
>
> -----Original message-----
> From: EVA SImps <specialwoman355@aol.com>
> Sent: 08/04/2020 07:15:13
>
> > I am disappointed , didn’t get the daily reminders I just signed
> > up for Answer to Cancer , and thought it was your videos. Are you
> related
> > to these videos?
>>
>>
> > Sent from my iPhone
>>
> > On Aug 3, 2020, at 7:17 PM, Ty & Charlene <info@thetruthaboutvaccines.com>
> > wrote:




                                                                                          05 Aug, 2020
Sarah resolved ticket                                                                         08:23:40




                                    Powered by   LiveAgent




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 45 of 66 PageID #: 158
Thank you for registering (important details inside)
STN-VTSZB-719


                                                Date of export: Sep 8, 2020
       Sie Yin Ho
                                                Status: Resolved
                                                Department: TTAV Customer Support
Email: sieyinho@gmail.com
                                                Assigned to: Sarah
                                                Created: Aug 1, 2020
                                                Last change: Aug 5, 2020
                                                Tags: Management TATC



        System                                                                                        01 Aug, 2020
                                                                                                          20:32:05

        From: The Truth About Vaccines Support <support@thetruthaboutvaccines.com>
        To: Sie Yin Ho <sieyinho@gmail.com>

        Subject: ticket STN-VTSZB-719 - Thank you for registering (important details inside)


        Hi Sie,


        Thank you for contacting us at The Truth About Vaccines!

        One of our Customer Service Representatives will be in touch as soon as possible if this is
        a product-related request.


        In the meantime, please check out our frequently asked questions page for answers to co
        mmon questions: https://thetruthaboutvaccines.com/frequently-asked-questions/


        Thank you for supporting our mission!


        TTAV Team




        Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 46 of 66 PageID #: 159
                                                                                             01 Aug, 2020
Sie Yin Ho
                                                                                                 20:32:05

From: Sie Yin Ho <sieyinho@gmail.com>
To: support@thetruthaboutvaccines.com

Subject: Fwd: Thank you for registering (important details inside)


FYI


---------- Forwarded message ---------
From: Sie Yin Ho <sieyinho@gmail.com>
Date: Sun, 2 Aug 2020 at 9:30 AM
Subject: Fwd: Thank you for registering (important details inside)
To: info@thetruthaboutvaccines.com <info@thetruthaboutvaccines.com>



Dear Ty, Charlene and Team,


Thank you for all the work that you do.

Are you aware of this knock off docu series? It was shared by a friend who said it’s the new and update
d version of TTAC. I thought you might want to send a word out to warn people.


Thank you!
Yin

---------- Forwarded message ---------
From: The Answer To Cancer <support@theanswertocancer.com>
Date: Sun, 2 Aug 2020 at 8:15 AM
Subject: Thank you for registering (important details inside)
To: Yin <sieyinho@gmail.com>




      Hi Yin,

      Thank you SO much for registering to watch our documentary series, The Answer
      To Cancer: Protocols, Prevention, and Peace of Mind.

      Before we continue with the schedule, we want to make sure you receive all of our
      updates moving forward and the best way to do that is to get notified via
      Facebook messenger.

      Click Here To Receive Notifications Via Messenger
Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 47 of 66 PageID #: 160
     ...The last thing we would ever want is for you to miss an episode or two because
     our emails went to spam or got lost in the shuffle.

     This will guarantee you receive all our updates!

     Now, you’re going to discover the latest scientifically proven natural and
     alternative solutions to treat cancer and how they impact other treatments.

     In addition, you're going to learn the best-in-class new conventional treatments
     that are highly targeted, more effective, and much less damaging to your body
     than old-school slash, burn, and poison methods.

     AND... Little-known but powerful prevention methods that are all-natural, easy,
     and affordable – many of which you can do in the comfort of your own home.

     Joining us on this journey will take you to places you never thought possible.

     This docuseries will reveal a side of cancer and today's most effective approaches
     to healing like you've never seen before. To call it revealing is an understatement.

     This free worldwide screening starts Tuesday, August 4th, 2020 at 9:00 pm
     Eastern.

     Since each episode is only available for 24 hours, it’s vital that you receive our
     emails. Please click here and follow these instructions to ensure you get them.

     Here’s What You Can Expect in “The Answer To Cancer”...
     Lesson 1: Profound Personal Discoveries &
     Breakthroughs
     (Airs on Tuesday, August 4th at 9 p.m. Eastern)

     Lesson 2: Refuse To Let Cancer Win
     (Airs on Wednesday, August 5th at 9 p.m. Eastern)

     Lesson 3: Alternative Methods For You & Your Loved
     Ones
     (Airs on Thursday, August 6th at 9 p.m. Eastern)

     Lesson 4: Going All Natural & The Power Of Plants
     (Airs on Friday, August 7th at 9 p.m. Eastern)

     Lesson 5: Deep Cellular Healing
     (Airs on Saturday, August 8th at 9 p.m. Eastern)

     Lesson 6: Combining Holistic & Conventional Methods
     (Airs on Sunday, August 9th at 9 p.m. Eastern)

     Lesson 7: Advanced Scientific Protocols
     (Airs on Monday, August 10th at 9 p.m. Eastern)

     Lesson 8: Accelerated Healing
     (Airs on Tuesday, August 11th at 9 p.m. Eastern)

     Lesson 9: Finding Your Answers To Cancer
     (Airs on Wednesday, August 12th at 9 p.m. Eastern)

     Each lesson will be available for 24 hours online for you to watch, then we have to
     take it down to put up the next lesson.
Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 48 of 66 PageID #: 161
     But don’t worry, we’ll send you a reminder before each episode is live with the
     direct link to watch.

     3 Very Important Next Steps:
     Step #1: Get Notified On All Episodes

     With episodes airing for only 24 hours, the last thing we want to do is have you
     miss a single second of any episode. So we invite you to accept notifications via
     Facebook messenger.

     Click Here To Be Notified Via Facebook Messenger

     Don't worry, you can cancel notifications at any time.

     Step #2: Confirm All Emails

     Please add our email address support@theanswertocancer.com to your Contacts
     so our emails actually reach you. If you don't, there's a chance our emails could
     go to your promotions folder or, even worse, Spam. Click here and follow these
     instructions to ensure you get them.

     Step #3: Join Our Private Facebook Group

     Join Our Private ‘The Answer To Cancer: Research, Recipes and Community’
     Facebook Group so you receive the latest updates about cancer therapy,
     breakthroughs, and related treatments, and The Answer To Cancer Documentary
     series.

     Our group contains some really incredible people. The conversations are very
     interactive and we highly recommend you stop by and see what people are doing
     to win the fight against cancer in their own lives.

     Step #4: Invite Friends and Family to Watch

     You can literally save lives by sharing this information. The research, expert
     interviews, and first-hand survivor stories you’re going to experience will not only
     enlighten, educate, and inspire your loved ones…

     Please share this link —> https://www.TheAnswerToCancer.com

     But will also show them a form of safe, non-toxic, and natural treatment that
     works miracles, whereas prescription drugs and addictive medications have made
     matters worse… and make getting healthy almost impossible.

     To your most incredible health…

     The Answer To Cancer Team

     P.S. Look out for a very important email from our host, Patrick Gentempo
     tomorrow. I promise it will give you an insight into some modern cancer fighting
     techniques that can impact you, your family, your job, and especially any pain you
     may be experiencing.

     We’re so glad you’re joining us on this journey.




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 49 of 66 PageID #: 162
                            © Copyright 2020, TATC Publishing, LLC



       All Rights Reserved. Disclaimer: This message is confidential and proprietary to
     TATC Publishing, LLC (“The Answer to Cancer”). If you are not the intended recipient
        please either destroy this e-mail immediately and don't rely on its contents, or
                 return it immediately to the person named above. Thank you.


     The information in this e-mail and on our website "theanswertocancer" is presented
        ”as is” for educational purposes only. It is not intended as a substitute for the
       diagnosis, treatment, or advice of a qualified, licensed medical professional. The
     facts presented in this e-mail or on the website are offered as information only, not
     medical advice, and in no way should anyone infer that we are practicing medicine.
      Seek the advice of a medical professional for proper application of this material to
        any specific situation. No statement in this e-mail or on the website has been
    evaluated by the United States Food and Drug Administration or any other regulatory
      authority. Any product mentioned or described on this website is not intended to
     diagnose, treat, cure, or prevent any disease. We recommend that you do your own
                       independent research before purchasing anything.


     If you do not want to be bound by the terms of this e-mail or the website, please do
                     not respond to this e-mail and do not use the website.

                                 TERMS POLICY | PRIVACY POLICY




If you wish to stop receiving our emails or change your subscription options, please Manage Your Subs
cription
TATC Publishing, LLC., P.O. Box 80267, Las Vegas, NV 89180, US




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 50 of 66 PageID #: 163
                                                                        03 Aug, 2020
Mary
                                                                            10:15:49

added tag Management TATC




                                                                        03 Aug, 2020
Mary assigned ticket to Sarah                                               10:15:59




                                                                        03 Aug, 2020
Sarah wrote note                                                            12:37:27


 CX emailing us to warn us about Answer to Cancer
 Emailing cx not affiliated and emailing to Charlene/Dess and Ty




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 51 of 66 PageID #: 164
Sarah                                                                                      03 Aug, 2020
                                                                                               15:46:29

From: Sarah <support@thetruthaboutvaccines.com>
To: Sie Yin Ho <sieyinho@gmail.com>

Subject: Re: Thank you for registering (important details inside) - [STN-VTSZB-719]


Hi Sie,

Thank you for contacting The Truth About Vaccines.


We appreciate you reaching out to us. We are not affiliated with The Answer To Cancer in
any way.

Please let us know if we can be of further assistance.

Thank you for your ongoing support of our mission.



Sincerely,
Sarah
Customer Service Manager
The Truth About Vaccines

Website: https://thetruthaboutvaccines.com/
Phone Number: 1-775-473-9225
Support Email: support@thetruthaboutvaccines.com



---
To rate this answer or view ticket history please follow the link:
https://support.thetruthaboutcancer.com/ticket_3e2XaXmor56ZC2v1
Powered by LiveAgent.
-----Original message-----
From: The Truth About Vaccines Support <support@thetruthaboutvaccines.com>
Sent: 08/01/2020 20:32:05


> Hi Sie,
>
> Thank you for contacting us at The Truth About Vaccines!
>
> One of our Customer Service Representatives will be in touch as soon
> as possible if this is a product-related request.
>
> In the meantime, please check out our frequently asked questions page
Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 52 of 66 PageID #: 165
> for answers to common questions: https://thetruthaboutvaccines.com/frequently-asked-questions/
>
> Thank you for supporting our mission!
>
> TTAV Team
>
> -----Original message-----
> From: Sie Yin Ho <sieyinho@gmail.com>
> Sent: 08/01/2020 20:31:54
>
> > FYI




                                                                                          03 Aug, 2020
Sarah postponed ticket till 08/03/2020 19:46:35                                               15:46:36




                                                                                          05 Aug, 2020
Sarah resolved ticket                                                                         08:18:38




                                     Powered by   LiveAgent




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 53 of 66 PageID #: 166
[15 hours left] ⏰ Save 78% on “Cancer” DVDs
XTN-VKXWB-603


                                          Date of export: Sep 8, 2020
       Kim Bucao
                                          Status: Resolved
                                          Department: TTAV Customer Support
Email: kimbucao@gmail.com
                                          Assigned to: Sarah
                                          Created: Aug 10, 2020
                                          Last change: Aug 14, 2020
                                          Tags: feedback, Management TATC, Daily Email



        System                                                                                        10 Aug, 2020
                                                                                                          10:40:04

        From: The Truth About Vaccines Support <support@thetruthaboutvaccines.com>
        To: Kim Bucao <kimbucao@gmail.com>

        Subject: ticket XTN-VKXWB-603 - [15 hours left] ⏰ Save 78% on “Cancer” DVDs


        Hi Kim,

        Thank you for contacting us at The Truth About Vaccines!


        One of our Customer Service Representatives will be in touch as soon as possible if this is
        a product-related request.

        In the meantime, please check out our frequently asked questions page for answers to co
        mmon questions: https://thetruthaboutvaccines.com/frequently-asked-questions/


        Thank you for supporting our mission!

        TTAV Team




        Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 54 of 66 PageID #: 167
                                                                                            10 Aug, 2020
Kim Bucao
                                                                                                10:40:04

From: Kim Bucao <kimbucao@gmail.com>
To: support@thetruthaboutvaccines.com

Subject: Re: [15 hours left] ⏰ Save 78% on “Cancer” DVDs


I’m wondering why you’re running this at the same time as The Answer to Cancer. This is t
oo much information for one time period.


On Mon, Aug 10, 2020 at 8:23 AM Ty & Charlene <info@thetruthaboutvaccines.com> wrote:
 Monday August 10, 2020


 Kim Bucao,

 Over the weekend, we gave you the opportunity to watch all 23 episodes of our mo
 st powerful cancer documentaries in our 72 hour MEGA MARATHON.

 If you missed an episode or simply want to watch one again, TODAY is the last day f
 or you to watch before we take them down.




 “Why do you show them all for free?”

 Great question! ;-)

 We wanted to give everyone a chance to learn this life-saving information about how
 to TREAT and BEAT cancer!

 It’s been our mission since 1996, when we lost Dad to cancer...

 The truth is that no matter how many people shave their heads or run for the cure or
  cycle all over the place, the “cancer war” will never be won as long as cancer patien
 ts believe that their only options are chemo, radiation, and surgery.

 These are not your only options!
Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 55 of 66 PageID #: 168
     There are natural treatments that work!

     >> LEARN ABOUT THEM HERE.

     And remember, until midnight, we are offering up to 78% OFF on all our cancer do
     cumentaries.




     Remember, cancer does NOT have to be a death sentence.

     There is always hope!

     >> CLICK HERE to SAVE 78%.

     God bless!

     ☼ Ty & Charlene ☼

     P.S. Hurry! This offer expires when the countdown clock strikes zero. And we don’t w
     ant you to miss your chance to grab your copy and save 78%.



 © Copyright 2020, TTAV Global LLC, All Rights Reserved.

 This email was sent to kimbucao@gmail.com

 by info@thetruthaboutvaccines.com

 PO Box 530, Portland TN 37148

 Edit Profile | Manage Subscriptions | Report Spam

--
I have no greater joy than to hear that my children walk in truth. 3 John 4




Mary                                                                                        11 Aug, 2020
                                                                                                08:39:24

added tag Daily Email




                                                                                            11 Aug, 2020
Mary
                                                                                                08:39:32

added tag Management TATC




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 56 of 66 PageID #: 169
                                                                                 11 Aug, 2020
Mary assigned ticket to Sarah                                                        08:39:47




                                                                                 11 Aug, 2020
Mary wrote note                                                                      08:40:45


 811221 Mary K. Bucao kimbucao@gmail.com $104.95 wc-refunded 2016-04-23 22:56:
 00




Sarah                                                                            12 Aug, 2020
                                                                                     17:20:29

added tag feedback




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 57 of 66 PageID #: 170
                                                                                          12 Aug, 2020
Sarah
                                                                                              17:22:17

From: Sarah <support@thetruthaboutvaccines.com>
To: Kim Bucao <kimbucao@gmail.com>

Subject: Re: [15 hours left] ⏰ Save 78% on “Cancer” DVDs - [XTN-VKXWB-603]


Hi Kim,


Thank you for contacting The Truth About Cancer.


We appreciate you reaching out to us about this, and we will pass your feedback onward!


We are not affiliated with The Answer To Cancer in any way.

Please let us know if we can be of further assistance.


Thank you for your support of our mission!



Sincerely,
Sarah
Customer Service Manager
The Truth About Vaccines


Website: https://thetruthaboutvaccines.com/
Phone Number: 1-775-473-9225
Support Email: support@thetruthaboutvaccines.com



---
To rate this answer or view ticket history please follow the link:
https://support.thetruthaboutcancer.com/ticket_Jj25RkjXjFLy2Sm6
Powered by LiveAgent.
-----Original message-----
From: The Truth About Vaccines Support <support@thetruthaboutvaccines.com>
Sent: 08/10/2020 10:40:04

> Hi Kim,
>
> Thank you for contacting us at The Truth About Vaccines!
>
> One of our Customer Service Representatives will be in touch as soon
> as possible if this is a product-related request.
>
Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 58 of 66 PageID #: 171
> In the meantime, please check out our frequently asked questions page
> for answers to common questions: https://thetruthaboutvaccines.com/frequently-asked-questions/
>
> Thank you for supporting our mission!
>
> TTAV Team
>
> -----Original message-----
> From: Kim Bucao <kimbucao@gmail.com>
> Sent: 08/10/2020 10:39:44
>
> > I’m wondering why you’re running this at the same time as The
> Answer
> > to Cancer. This is too much information for one time period.




                                                                                          12 Aug, 2020
Sarah postponed ticket till 08/12/2020 21:22:24                                               17:22:25




                                                                                          14 Aug, 2020
Sarah wrote note                                                                              08:00:03


 emailed not affiliated and feedback

 added to drive and emailed to Ty/Charlene/Dess




                                                                                          14 Aug, 2020
Sarah resolved ticket                                                                         08:00:05




                                       Powered by   LiveAgent




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 59 of 66 PageID #: 172
[FINAL HOURS] ⌛ Clearance SALE ends in
CKP-VWQXG-198
                                                                  ⑤…④…③...②...①
                            Date of export: Sep 8, 2020
       Margie Aleo
                            Status: Resolved
                            Department: TTAV Customer Support
Email:
                            Assigned to: Sarah
Kangenmiracles@gmail.com
                            Created: Aug 10, 2020
Phone: +16178233317
                            Last change: Aug 14, 2020
Country code: US
                            Tags: Positive Feedback, Management TATC, Shared Info With Us, Daily Email, CX Thank
                            You Response



                                                                                                          10 Aug, 2020
       Margie Aleo
                                                                                                              19:39:04

       From: Marjorie Aleo <kangenmiracles@gmail.com>
       To: support@thetruthaboutvaccines.com

       Subject: Re: [FINAL HOURS] ⌛ Clearance SALE ends in            ⑤…④…③...②...①
       I didn’t realize this was playing! Too bad. I forwarded it to others with only 3 hrs left.

       The Answer to Cancer series is playing now & it’s long. Sometimes 3 hours in one day. I p
       refer your format of short concise interviews vs long ones. But it’s great too, like all of your
       series!


       Thanks for all you do!! You are wonderful!
       Margie Aleo




       On Aug 10, 2020, at 7:23 PM, Ty & Charlene <info@thetruthaboutvaccines.com> wrote:




        [FINAL HOURS] :hourglass: Clearance SALE ends in ⑤…④…③...②...①
        Just a quick reminder Margie…

        Today is the final day to watch all 23 episodes of our most powerful cancer docume
        ntaries in our 72 hour MEGA MARATHON.

        >> WATCH FREE NOW .




       Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 60 of 66 PageID #: 173
Also, if you’re “on the fence” about OWNING these life-saving documentary films,
we’ve also extended the 78% OFF CLEARANCE PRICE until tonight at midnight as
 well, at which time the price of all 3 docu-series will increase from $77 to over $300,
so don’t delay!


This “extended” special offer expires when the countdown clock strikes zero...


Remember, cancer does NOT have to be a death sentence.

There is always hope!

>> CLICK HERE to SAVE 78%.

God bless!

☼ Ty & Charlene ☼




© Copyright 2020, TTAV Global LLC, All Rights Reserved.

This email was sent to kangenmiracles@gmail.com

by info@thetruthaboutvaccines.com

PO Box 530, Portland, TN 37148

Edit Profile | Manage Subscriptions | Report Spam




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 61 of 66 PageID #: 174
                                                                                              10 Aug, 2020
System
                                                                                                  19:39:05

From: The Truth About Vaccines Support <support@thetruthaboutvaccines.com>
To: Margie Aleo <Kangenmiracles@gmail.com>
Subject: ticket CKP-VWQXG-198 - [FINAL HOURS] ⌛ Clearance SALE ends in           ⑤…④…
③ ② ①
  ... ...

Hi Margie,


Thank you for contacting us at The Truth About Vaccines!

One of our Customer Service Representatives will be in touch as soon as possible if this is
a product-related request.


In the meantime, please check out our frequently asked questions page for answers to co
mmon questions: https://thetruthaboutvaccines.com/frequently-asked-questions/


Thank you for supporting our mission!

TTAV Team



                                                                                              11 Aug, 2020
Mary assigned ticket to Mary                                                                      11:18:18




                                                                                              11 Aug, 2020
Mary
                                                                                                  11:18:23

added tag Daily Email




Mary                                                                                          11 Aug, 2020
                                                                                                  11:18:28

added tag Positive Feedback




Mary                                                                                          11 Aug, 2020
                                                                                                  11:18:31

added tag CX Thank You Response




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 62 of 66 PageID #: 175
Mary                                                                               11 Aug, 2020
                                                                                       11:18:36

added tag Shared Info With Us




                                                                                   11 Aug, 2020
Mary wrote note                                                                        11:21:25


 TTAC-17129376 Margie Aleo kangenmiracles@gmail.com $47.00 paid 2019-12-15T0
 6:42:37-05:00
 TTAC-17127000 Margie Aleo kangenmiracles@gmail.com $74.00 paid 2019-12-09T1
 9:15:38-05:00
 TTAC-1796035 Margie Aleo kangenmiracles@gmail.com $53.91 paid 2019-04-14T23:
 08:33-04:00
 TTAC-1795958 Margie Aleo kangenmiracles@gmail.com $197.00 paid 2019-04-14T2
 2:51:15-04:00
 TTAC-1769508 Margie Aleo kangenmiracles@gmail.com $49.00 paid 2018-12-15T04:
 57:10-05:00
 TTAC-1715356 Margie Aleo kangenmiracles@gmail.com $49.00 paid 2017-12-15T13:
 43:17-05:00
 1549095 Marjorie Aleo kangenmiracles@gmail.com $306.95 wc-completed 2017-06-0
 4 21:52:56
 1317184 Margie Aleo kangenmiracles@gmail.com $19.90 wc-completed 2016-12-04 0
 9:59:38
 1317159 Margie Aleo kangenmiracles@gmail.com $49.00 wc-completed 2016-12-04 0
 9:52:57
 1317160 Margie Aleo kangenmiracles@gmail.com $49.00 wc-active 2016-12-04 09:5
 2:53
 1223581 Margie Aleo kangenmiracles@gmail.com $204.95 wc-completed 2016-10-18
 22:52:39
 106064 Marjorie Aleo kangenmiracles@gmail.com $0.00 wc-completed 2015-10-18 0
 8:10:57
 347999 Marjorie Aleo kangenmiracles@gmail.com $9 wc-cancelled 2015-10-18 08:10:
 56
 106033 Marjorie Aleo kangenmiracles@gmail.com $306.95 wc-completed 2015-10-18
 08:02:48




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 63 of 66 PageID #: 176
                                                                                  11 Aug, 2020
Mary wrote note                                                                       11:21:55


 TTAC-1748687 Margie Aleo marjoriealeo@comcast.net $164.00 paid 2018-09-25T05:
 47:52-04:00
 TTAC-1735902 Margie Aleo marjoriealeo@comcast.net $97.00 paid 2018-04-13T21:3
 3:17-04:00
 TTAC-1713530 Margie Aleo marjoriealeo@comcast.net $147.00 paid 2017-11-26T21:
 56:43-05:00
 TTAC-175945 Margie Aleo marjoriealeo@comcast.net $301.95 paid 2017-10-08T20:2
 7:25-04:00
 1248073 Margie Aleo marjoriealeo@comcast.net $204.95 wc-completed 2016-10-23 2
 3:01:01




Mary                                                                              11 Aug, 2020
                                                                                      11:30:13

added tag Management TATC




                                                                                  11 Aug, 2020
Mary assigned ticket to Sarah                                                         11:30:30




                                                                                  12 Aug, 2020
Sarah wrote note                                                                      17:24:14


 cx feedback regarding atc and our free viewing period


 reply feedback pass it on and not affiliated with TATC




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 64 of 66 PageID #: 177
                                                                                          12 Aug, 2020
Sarah
                                                                                              17:24:32

From: Sarah <support@thetruthaboutvaccines.com>
To: Margie Aleo <Kangenmiracles@gmail.com>
Subject: Re: [FINAL HOURS] ⌛ Clearance SALE ends in      ⑤…④…③...②...① - [CKP-VW
QXG-198]

Hi Margie,


Thank you for contacting The Truth About Cancer.


We appreciate you reaching out to us about this, and we will pass your feedback onward!

We are not affiliated with The Answer To Cancer in any way.


Please let us know if we can be of further assistance.


Thank you for your longtime support of our mission!



Sincerely,
Sarah
Customer Service Manager
The Truth About Vaccines


Website: https://thetruthaboutvaccines.com/
Phone Number: 1-775-473-9225
Support Email: support@thetruthaboutvaccines.com



---
To rate this answer or view ticket history please follow the link:
https://support.thetruthaboutcancer.com/ticket_HP4anR7HK3o39WgL
Powered by LiveAgent.
-----Original message-----
From: The Truth About Vaccines Support <support@thetruthaboutvaccines.com>
Sent: 08/10/2020 19:39:05


> Hi Margie,
>
> Thank you for contacting us at The Truth About Vaccines!
>
> One of our Customer Service Representatives will be in touch as soon
> as possible if this is a product-related request.
>
Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 65 of 66 PageID #: 178
> In the meantime, please check out our frequently asked questions page
> for answers to common questions: https://thetruthaboutvaccines.com/frequently-asked-questions/
>
> Thank you for supporting our mission!
>
> TTAV Team
>
> -----Original message-----
> From: Marjorie Aleo <kangenmiracles@gmail.com>
> Sent: 08/10/2020 19:38:04
>
> > I didn’t realize this was playing! Too bad. I forwarded it to others
> > with only 3 hrs left.
>>
> > The Answer to Cancer series is playing now & it’s long. Sometimes
> > 3 hours in one day. I prefer your format of short concise interviews
> > vs long ones. But it’s great too, like all of your series!
>>
> > Thanks for all you do!! You are wonderful!
> > Margie Aleo
>>
>>
> > On Aug 10, 2020, at 7:23 PM, Ty & Charlene <info@thetruthaboutvaccines.com>
> > wrote:




                                                                                          12 Aug, 2020
Sarah postponed ticket till 08/12/2020 21:24:36                                               17:24:38




                                                                                          14 Aug, 2020
Sarah wrote note                                                                              08:02:20


 added to drive and emailed to Ty/Charlene/Dess




                                                                                          14 Aug, 2020
Sarah resolved ticket                                                                         08:03:58




                                        Powered by   LiveAgent




Case 3:20-cv-00696 Document 12-1 Filed 09/11/20 Page 66 of 66 PageID #: 179
